Title: Cotton Tufts to John Adams, 17 June 1776
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      Weymouth June 17. 1776
     
     Our vast Extent of Territory requires a great Land Forrce to defend it. The Spirit of Commerce and Privateering already operates to render the Difficulty of raising Soldiers great. If I am right in what is advanc’d, and as the grand Struggle will soon ensue and it is incumbent on us to make the best Defence that we are capable off, Might it not be of general Utility to prohibit any Vessells from going foreign Voyages and all others from Province to Province except such as can pass safely within Shores. No more Privateers to be fitted out—except such as are contracted for by the Colonies or Continent—I mean for a limited Time. The great Numbers of Provision Vessells taken from us by our Enemies, strengthens them in a most essential Point, and the Men taken in them are lost to us (perhaps for ever). I have thought, that it would have been for the Interest of the Colonies to have borne the immense Expence of Land Carriage for Provisions rather than to have risqued them by Sea. Connecticut might have supplied us and what Connecticut was drained off New York might have supplied and what New York, Pensylvania and so on—the one handing the other Provisions to be transported where most wanted. The non Exportation of Provisions to the West Indies, would probably oblige them to come to our Ports for them—in this Case we should be sure of running no Risque.
     To encourage Soldiers to enlist might not the offer of 100 Acres of Land to every Soldier that would enlist during the War be a good expedient? Such offer to be made upon the Condition of his Fidelity and our finally succeeding in the Contest.
     About 4th or 5th. Inst. a Jamaica Vessell taken by some of the Continental Cruisers arrived at Marblehead. About the same Time another of 700 Tons at Dartmouth richly laden with Jamaica Produce. On the 7th. the Yankey Hero of Newbury Port (Capt. Tracy Commander) was taken by the Lively Man of War after an obstinate Engagement of 1 & ¾ of an Hour. The Yankey had 4 Men killd and 11 or 12 Wounded, she was fitted for a Cruize to the West Indies and was coming to Boston to take on her Compliment of Hands, at the Time of the Engagement she had not above 35 or 36 Men as I have been informd.
     On the 8th. the Continental Cruisers from Cape Ann took a Transport with upwards of 90 Highlanders and sent her into Marble-head. On the same Day a Vessell from Barbados arrived at Plimouth taken by a Privateer of Capt. Derby’s—she was bound to Hallefax on the Kings Accountt loaded with Rum. The Vessell with Highlanders was from Scotland, being part of a Fleet of 30 Sail bound to Boston with which she parted some Days before, and was led into a Trapp by the Jamaica Prize who kept Company with her for some Time and undertook as she was a Stranger to pilot her into Boston; as the Scotchman was entering Marblehead he smelt a Rat and sheerd off—but too late to escape.
     On the 9 and 10th 8 or 10 Transports supposed to be highlanders joind the Enemy in the Harbour.
     The highland Soldiers brot their Wives and Children being promisd 1 House and 100 Acres of Land on their Arrival and no Doubt the Stock on our Farms—the Women bro’tt their Milking Pails and plenty of Seeds to sow the Land. (Better late than never.)
     It was determind to take Possession of the East End of Long Island, Petticks and Hull, all on the Evening of the 13th. The Artillery and Forces for Long Island reachd there in Season. By Reason of a Calm, the Plan with respect to Petticks faild and the Cannon for Hull did not get down there untill 9 the next Morning. On L. Island 1500 or 2000 Soldiers and Voluntiers, as many on Hull. On the Former a Breast Work was erected and a Battery formd by the next Morning mounting 2 or 3 Heavy Cannon and a Mortarr, on the Latter the Works were begun and an 18 Pounder carried over the Hill about 9. The 14th. at Day Break the Battery on L. Isld. opend on the 50 Gun Ship and other of the Enemy’s Vessells then laying between Petticks and Georges Isld. They soon address’d themselves to Flight. This Battery was too far distant to do much Execution—had Works on Petticks and Nantasket been compleated according to a previous Plan, the 50 Gun Ship and a greater part of the Vessells must have fallen a Prey to us, for it was very calm. You could hardly Sea the Motion of the Ship. My Curiosity led me up Hunts Hill from whence I could see the Movements. It was 12 or 1, before she got to the middle of Hull. Here she was harrass’d with an 18 Pounder from Lorings Hill which obligd her to make all possible speed. The Boats were man’d to Tow her down and at length she made of with 16 other Topsail Vessells and 4 smaller. The Ships of War kept a perpetual Firing on Hull in their Way down, but no Life was lost on our Side nor One wounded.—Thus on the 14th of June 1776 the Harbour of Boston was cleared from every Ship of War and other Vessell belonging to Great Britain—it being just Two Years since it was blocked up (If I remember right). The Light House they blew up before they went off.
     Last Night we were alarmd about 9 with the firing of Cannon suppos’d to be at Nantasket and about 11 with a heavy cannonading and firing of Small Arms which lasted untill near 12. Yesterday a Ship and Brig were seen steering for the Harbour and 4 or 5 small Privateers in Chase of them maintaining a runing Fight. About Sun Set the ship and Brig were making their Way to the Light, about 9, they had got up to Nantasket and were saluted and orderd to come on Shore, the Brig catchd on Chamberlains Rocks, the Captain and 4 sailors came on Shore, the Ship continuing her Course up, the Tide rising cleard the Brig and she followed after the Ship notwithstanding she had struck to the Fort. The Privateers who had been galling them all day came up and a smart Engagement ensued between them and the Ship and Brig (the Ship is said to have mounted 14. Guns) but at last they were oblig’d to submit and they were found to be Two Transports from Scotland, part of the aforementiond Fleet having on Board each 70 or 80 Highlanders with some Women and Children. One Major and 8 Sailors or Soldiers were killd in the Transports and  Wounded on our Side. The Captain of the Brig and Hands who came on Shore at Nantasket could not believe that Boston was in our Possession—they had not the least Idea of it. The Soldiers say that they had from 10 to 12 Guineas to enlist besides the Promise of 100 Acres &c. I am not without Hopes of our entertaining some more of these Gentrey. It appears from the Accounts of these and the former Vessell that the Fleet was parted in a Storm.—We have now a good Fort on Fort Hill, Noddles Island, Pulling Point, Castle Island, Dorchester Point, and new ones erecting on East End of Long Isld. and Nantasket, 2 Row Galleys building, and a Plan forming for immediately erecting a Foundery. I hope the present Court will act with more spirit than the Former. They see the Necessity of it and from the Complexion of Things there is no doubt they will.
     I have many more Things to say, but finding a Tremor to affect my Nerves the Effect of much writing and fearing the Length of my Epistle will be tedious I must break off informing You that Yours the Braintree and Weymouth Families are well and that I am with much Affection, Yrs.
     
      P.S. I have not received a Line from You, since my last to You.
     
    